OPINION — AG — ** COUNTY COMMISSIONERS — INDEBTEDNESS — JUDGMENT ** FOR GOOD AND VALID CONSIDERATIONS (AS THAT TERM IS USED AND DEFINED IN THE LAW OF CONTRACTS), BUT " ONLY FOR SUCH A CONSIDERATION " THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY, EITHER BEFORE OR AFTER A CLAIM ASSETED IN GOOD FAITH UPON BEHALF OF A COUNTY HAS BEEN PLACED IN SUIT OR IN JUDGMENT, MAY COMPROMISE AND SETTLE SUCH CLAIM FOR LESS THAN THE AMOUNT CLAIMED BY THE COUNTY TO BE DUE THEREUNDER, " IF, BUT ONLY IF, " THERE IS A CONTROVERSY CONCERNING THE VALIDITY OF THE CLAIM OR THE AMOUNT THEREOF; AND THE QUESTION OF WHETHER OR NOT GOOD AND VALID " CONSIDERATIONS " IS INVOLVED IN SUCH INSTANCE; AND THAT, UNDER THE PRINCIPLES OF LAW RELATING TO CONTRACTS GENERALLY AND CONTRACTS OF COMPROMISE AND SETTLEMENT IN PARTICULAR, THE MERE PAYMENT OF A PART OF THE AMOUNT CLAIMED BY THE COUNTY, WHERE THE VALIDITY OF SUCH CLAIM AND THE CORRECTNESS OF THE AMOUNT THEREOF EITHER IS NOT DISPUTED OR, BECAUSE OF THE CIRCUMSTANCES INVOLVED, MAY NOT BE DISPUTED AT THE TIME, WOULD 'NOT' CONSTITUTE GOOD AND VALID " CONSIDERATIONS " FOR THE RELEASE OR DISCHARGE OF SUCH A CLAIM, AND, IN LAW, WOULD NOT CONSTITUTE A " COMPROMISE " OF SUCH A CLAIM, AND, CONSEQUENTLY, WOULD NOT RELEASE OR DISCHARGE MORE THAN THE AMOUNT ACTUALLY PAID. (COURT CASE, LITIGATION, ABANDONMENT, CLAIM, JUDGMENT) CITE: ARTICLE V, SECTION 53, 19 O.S. 3 [19-3], 19 O.S. 1 [19-1], 19 O.S. 339 [19-339] (JAMES C. HARKIN)